L.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 02/16/2022, with respect to claims 1-4, 11-14, and 20 have been fully considered and are persuasive.  The rejection under35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2020/0296795 ("Uchiyama") in view of KR 20130081621 ("Cheol") of claims 1-4, 11-14, and 20 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 02/16/2022, with respect to claims 8-10, and 18-19 have been fully considered and are persuasive.  The rejection under under35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2020/0296795 ("Uchiyama") in view of KR 20130081621 ("Cheol") of claims 8-10 and 18-19 has been withdrawn. 
Allowable Subject Matter
Claims 1, 11, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “determining, based on the resource information, combined resource information associated with a first cell, wherein the combined resource information comprises a combined channel busy ratio of a sidelink resource pool; sending, to a second base station, an information message comprising the combined resource information; and receiving, from the second base station, a request message requesting a resource configuration of the first cell for a wireless device, wherein the request message is based on the information message” as the prior art of record in stand-alone form nor in combination read into the claims as of the file date as supported by the specification.  Further search revealed references or record such as US-20210204307-A1 to Lee and US-20210289507-A1 to Wang which reflect the art but do not read int the “combined channel busy ratio of a sidelink resource pool, a parameter that is central to the claim.  The prior art and the newly cited references do not read or provide a motivation to combine to create a combined CBR; other parameters in the art use similar calculations such as the summation of power but do not aid in the characterization of the feature for which this parameter is being calculated.  Claims 11 and 20 receive similar treat as both have added “determining, based on the resource information, combined resource information associated with a first cell, wherein the combined resource information comprises a combined channel busy ratio of a sidelink resource pool; sending, to a second base station, an information message comprising the combined resource information; and receiving, from the second base station, a request message requesting a resource configuration of the first cell for a wireless device, wherein the request message is based on the information message”.
Claims 2-10 and 12-190 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476